In a proceeding pursuant to CPLR article 75 to vacate an arbitration award, inter alia, on the ground that the arbitrator exceeded his authority, the Yonkers Federation of Teachers appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Westchester County, dated June 22, 1977, as (1) granted the petition to the extent of modifying the award "to provide that the applications for sabbaticals be * * * remanded to the [petitioner’s] Superintendent of Schools for a complete review of each of the applications upon its individual merits” and (2) denied its cross motion to confirm the award. Judgment reversed insofar as appealed from, on the law, with $50 costs and disbursements, petition denied in its entirety, cross motion granted, and award confirmed. The award should be confirmed. The facts and circumstances in the appellant’s favor are stronger than the facts and circumstances in favor of the union in Rochester City School Dist. v Rochester Teachers Assn. (41 NY2d 578), and that case is therefore dispositive (see, also, Matter of American Ins. Co. [Messinger—Aetna Cas. & Sur. Co.], 43 NY2d 184). Cohalan, J. P., Margett, Damiani and Shapiro, JJ., concur.